Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 3rd day of
March, 2013, by Walker & Dunlop, Inc., a Maryland corporation (the “Company”)
with its principal place of business at 7501 Wisconsin Avenue, Suite 1200,
Bethesda, MD 20814, and Stephen P. Theobald, residing at the address on file
with the Company (the “Executive”).

 

WHEREAS, the parties desire to enter into this Agreement to reflect the
Executive’s executive capacities in the Company’s business and to provide for
the Company’s employment of the Executive; and

 

WHEREAS, the parties wish to set forth the terms and conditions of that
employment;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.                                      Term of Employment

 

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement.  Unless terminated earlier pursuant to Section 5, the Executive’s
employment pursuant to this Agreement shall be for the three (3) year period
commencing on April 1, 2013 (the “Commencement Date”) and ending on the third
anniversary of the Commencement Date (the “Initial Term”).  The Initial Term
shall be extended for an additional twelve (12) months on the third and each
subsequent anniversary of the Commencement Date unless the Company or the
Executive provides written notice to the contrary at least sixty (60) days
before the applicable anniversary of the Commencement Date.  The Initial Term,
together with any such extensions, shall be referred to herein as the
“Employment Period.”

 

2.                                      Title; Duties

 

The Executive shall be employed as Executive Vice President and Chief Financial
Officer of the Company.  The Executive shall report to the Chief Executive
Officer, who shall have the authority to direct, control and supervise the
activities of the Executive.  The Executive shall perform such services
consistent with his position as may be assigned to him from time to time by the
Chief Executive Officer and are consistent with the bylaws of the Company as it
may be amended from time to time, including, but not limited to, managing the
affairs of the Company.

 

3.                                      Extent of Services

 

(a)                                 General.  The Executive agrees not to engage
in any business activities during the Employment Period except those which are
for the sole benefit of the Company and its subsidiaries, and to devote his
entire business time, attention, skill and effort to the performance of his
duties under this Agreement.  Notwithstanding the

 

1

--------------------------------------------------------------------------------


 

foregoing, the Executive may, without impairing or otherwise adversely affecting
the Executive’s performance of his duties to the Company, (i) engage in personal
investments and charitable, professional and civic activities, and (ii) with the
prior approval of the Company’s Board of Directors, serve on the boards of
directors of corporations other than the Company, provided, however, that no
such approval shall be necessary for the Executive’s continued service on any
board of directors on which he was serving on the date of this Agreement, all of
which have been previously disclosed to the Company’s Board of Directors in
writing and provided further, that in no event shall the Executive be permitted
to serve on the board of directors of any other entity that competes with the
Company.  The Executive shall perform his duties to the best of his ability,
shall adhere to the Company’s published policies and procedures, and shall use
his best efforts to promote the Company’s interests, reputation, business and
welfare.

 

(b)                                 Corporate Opportunities.  The Executive
agrees that he will not take personal advantage of any business opportunities
which arise during his employment with the Company and which may be of benefit
to the Company.  All material facts regarding such opportunities must be
promptly reported by the Executive to the Company’s Board of Directors for
consideration by the Company.

 

4.                                      Compensation and Benefits

 

(a)                                 Salary.  The Company shall pay the Executive
a gross base annual salary (“Base Salary”) of $350,000.00.  The Base Salary
shall be payable in arrears in approximately equal semi-monthly installments
(except that the first and last such semi-monthly installments may be prorated
if necessary) on the Company’s regularly scheduled payroll dates, minus such
deductions as may be required by law or reasonably requested by the Executive. 
The Company’s Compensation Committee (the “Compensation Committee”) shall review
Executive’s Base Salary annually in conjunction with its regular review of
employee salaries and may increase (but not decrease) his Base Salary as in
effect from time to time as the Compensation Committee shall deem appropriate.

 

(b)                                 Annual Bonus. Executive shall be entitled to
earn bonuses with respect to each fiscal year (or partial fiscal year), based
upon Executive’s and the Company’s achievement of performance objectives set by
the Company within the first three (3) months of each fiscal year of the
Employment Period, with a target bonus of 100% of Executive’s Base Salary for
such fiscal year (such amount to be prorated for any partial fiscal year).  Any
such bonus earned by the Executive shall be paid annually by March 15 of the
year following the end of the year for which the bonus was earned.

 

(c)                                  Options and Restricted Stock Grants.  The
Executive will be eligible for grants of options to purchase the Company’s
common stock and grants of restricted shares of the Company’s common stock
subject to certain time vesting requirements and other conditions set forth in
the applicable award agreement.  For 2013, Executive

 

2

--------------------------------------------------------------------------------


 

will be eligible for an equity award equal to 100% of Executive’s Base Salary
under the Company’s 2010 Equity Incentive Plan, which award will be granted to
Executive on April 1, 2013, subject to vesting requirements.

 

(d)                                 Signing Bonus.  As a signing bonus,
Executive shall receive (i) a cash payment of $25,000, to be paid no later than
April 15, 2013, and (ii) an award of 40,000 shares of Company stock, to be
granted on April 1, 2013.  Such stock shall vest (i) one-third on the first
anniversary of the Commencement Date; (ii) one-third on the second anniversary
of the Commencement Date; and (iii) one-third on the third anniversary of the
Commencement Date.  In each case, Executive must be an employee in good standing
of the Company on the vesting date, or such unvested portion of the award shall
be forfeited.

 

(e)                                  Other Benefits.  The Executive shall be
entitled to paid time off and holiday pay in accordance with the Company’s
policies in effect from time to time and shall be eligible to participate in
such life, health, and disability insurance, pension, deferred compensation and
incentive plans, options and awards, performance bonuses and other benefits as
the Company extends, as a matter of policy, to its executive employees.

 

(f)                                   Reimbursement of Business Expenses.  The
Company shall reimburse the Executive for all reasonable travel, entertainment
and other expenses incurred or paid by the Executive in connection with, or
related to, the performance of his duties, responsibilities or services under
this Agreement, upon presentation by the Executive of documentation, expense
statements, vouchers, and/or such other supporting information as the Company
may reasonably request.

 

(f)                               Timing of Reimbursements.  Any reimbursement
under this Agreement that is taxable to the Executive shall be made in no event
later than sixty (60) days following the calendar year in which the Executive
incurred the expense.

 

5.                                      Termination

 

(a)                                 Termination by the Company for Cause.  The
Company may terminate the Executive’s employment under this Agreement at any
time for Cause, upon written notice by the Company to the Executive.  For
purposes of this Agreement, “Cause” for termination shall mean any of the
following: (i) the conviction of the Executive of, or the entry of a plea of
guilty or nolo contendere by the Executive to, any felony; (ii) fraud,
misappropriation or embezzlement by the Executive; (iii) the Executive’s willful
failure or gross negligence in the performance of his assigned duties for the
Company, which failure or negligence continues for more than fifteen (15)
calendar days following the Executive’s receipt of written notice of such
willful failure or gross negligence; (iv) the Executive’s breach of any of his
fiduciary duties to the Company; (v) a material violation of a material Company
policy which, if such violation is curable, such failure is not cured within
fifteen (15) calendar days following the Executive’s receipt of written

 

3

--------------------------------------------------------------------------------


 

notice of such failure, with such detail as sufficient to apprise Executive of
the nature and extent of such failure; or (vi) the material breach by the
Executive of any material term of this Agreement, which, if such breach is
curable, such breach is not cured within fifteen (15) calendar days following
the Executive’s receipt of written notice of such breach, with such detail as
sufficient to apprise Executive of the nature and extent of such breach.

 

(b)                                 Termination by the Company Without Cause or
by the Executive Without Good Reason.  Either party may terminate this Agreement
at any time without Cause (in the case of the Company) or without Good Reason
(in the case of the Executive), upon giving the other party sixty (60) days’
written notice.  At the Company’s sole discretion, it may substitute sixty (60)
days’ Base Salary (or any lesser portion for any shortened period provided) in
lieu of notice.  Any Base Salary paid to the Executive in lieu of notice shall
not be offset against any entitlement the Executive may have to the Severance
Payment pursuant to Section 6(c).  For purposes of this Agreement, in the event
the Company elects not to extend the Employment Period in accordance with
Section 1 hereof, Executive’s employment shall terminate on the last day of the
Employment Period and such election shall be deemed a termination by the Company
without Cause.

 

(c)                                  Termination by Executive for Good Reason. 
The Executive may terminate his employment under this Agreement at any time for
Good Reason, upon written notice by the Executive to the Company.  For purposes
of this Agreement, Good Reason for termination shall mean, without the
Executive’s consent: (i) the assignment to the Executive of substantial duties
or responsibilities inconsistent with the Executive’s position at the Company,
or any other action by the Company which results in a substantial diminution of
the Executive’s duties or responsibilities other than any such reduction which
is remedied by the Company within thirty (30) days of receipt of written notice
thereof from the Executive; (ii) a requirement that the Executive work
principally from a location that is twenty (20) miles further from the
Executive’s residence than the Company’s address first written above; (iii) a
ten (10) percent or greater reduction in the Executive’s aggregate Base Salary
and other compensation (including the target bonus amount and retirement plan,
welfare plans and fringe benefits) taken as a whole, excluding any reductions
caused by the failure to achieve performance targets; or (iv) any material
breach by the Company of this Agreement.  Good Reason shall not exist pursuant
to any subsection of this Section 5(c) unless (A) the Executive shall have
delivered notice to the Company’s Board of Directors within ninety (90) days of
the occurrence of such event constituting Good Reason, and (B) the Company’s
Board of Directors fails to remedy the circumstances giving rise to the
Executive’s notice within thirty (30) days of receipt of notice.  The Executive
must terminate his employment under this Section 5(c) at a time agreed
reasonably with the Company, but in any event within one hundred fifty (150)
days from the occurrence of an event constituting Good Reason.  For purposes of
Good Reason, the Company shall be defined to include any successor to the

 

4

--------------------------------------------------------------------------------


 

Company which has assumed the obligations of the Company through merger,
acquisition, stock purchase, asset purchase or otherwise.

 

(d)                                 Executive’s Death or Disability.  The
Executive’s employment shall terminate immediately upon his death or, upon
written notice as set forth below, his Disability.  As used in this Agreement,
“Disability” shall mean such physical or mental impairment as would render the
Executive unable to perform each of the essential duties of the Executive’s
position by reason of a medically determinable physical or mental impairment
which is potentially permanent in character or which can be expected to last for
a continuous period of not less than twelve (12) months.  If the Employment
Period is terminated by reason of the Executive’s Disability, either party shall
give thirty (30) days’ advance written notice to that effect to the other.

 

(e)                                  Executive’s Retirement.  The Executive’s
employment shall terminate upon his Retirement.  As used in this Agreement,
“Retirement” shall mean the point in which the Executive has reached the age of
sixty five (65) and has decided to exit the workforce completely.  If the
Employment Period is terminated by reason of the Executive’s Retirement, the
Executive shall give one hundred eighty (180) days’ advance notice to the effect
to the Company.

 

6.                                      Effect of Termination

 

(a)                                 General.  Regardless of the reason for any
termination of this Agreement and subject to this Section 6, the Executive (or
the Executive’s estate if the Employment Period ends on account of the
Executive’s death) shall be entitled to (i) payment of any unpaid portion of his
Base Salary through the effective date of termination; (ii) reimbursement for
any outstanding reasonable business expense he has incurred in performing his
duties hereunder in accordance with Company policy; (iii) continued insurance
benefits to the extent required by law; (iv) payment of any vested but unpaid
rights as required independent of this Agreement by the terms of any bonus or
other incentive pay or equity plan, or any other employee benefit plan or
program of the Company; and (v) except in the case of Termination by the Company
for Cause, any bonus or incentive compensation amount that had been accrued
through the effective date of termination but not paid.  Upon termination of
this Agreement for any reason, the Executive shall resign from all boards and
committees of the Company, its affiliates and its subsidiaries.

 

(b)                                 Termination by the Company for Cause or by
Executive Without Good Reason.  If the Company terminates the Executive’s
employment for Cause or the Executive terminates his employment without Good
Reason, the Executive shall have no rights or claims against the Company except
to receive the payments and benefits described in Section 6(a).

 

5

--------------------------------------------------------------------------------


 

(c)                                  Termination by the Company Without Cause or
by the Executive with Good Reason.  If the Company terminates the Executive’s
employment without Cause pursuant to Section 5(b), or the Executive terminates
employment with Good Reason pursuant to Section 5(c), the Executive shall be
entitled to receive, in addition to the items referenced in Section 6(a) (other
than any bonus or incentive compensation as to which a pro rata amount shall be
paid only to the extent performance goals for the calendar year of termination
are achieved), the following:

 

(i)                                     continued payment of his Base Salary, at
the rate in effect on his last day of employment (but in no event in an annual
amount less than as set forth in Section 4(a)), for a period of twelve (12)
months.  Such amount shall be paid in approximately equal installments on the
Company’s regularly scheduled payroll dates, subject to all legally required
payroll deductions and withholdings for sums owed by the Executive to the
Company;

 

(ii)                                  continued payment by the Company for the
Executive’s life and health insurance coverage for twelve (12) months (the
“Continuation Period”) to the same extent that the Company paid for such
coverage immediately prior to the termination of the Executive’s employment and
subject to the eligibility requirements and other terms and conditions of such
insurance coverage; provided that if continued payment by the Company of the
Executive’s health insurance coverage would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended, or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing such continued payment, the Company will instead pay the Executive
on the first day of each month a fully taxable cash payment equal to the
Company’s premiums for that month (the “Monthly Premium”) and a corresponding
Tax Indemnity Payment (defined below), subject to applicable tax withholdings,
for the remainder of the Continuation Period;

 

(iii)                               payments equal to two (2) times the average
annual bonus earned by the Executive over the two (2) preceding calendar years
(or if the Executive has not been employed for two (2) prior calendar years,
payments equal to two (2) times the Executive’s target bonus for the year of
termination).  For example: if the Executive’s annual bonus over the preceding
two (2) years was $300,000 and $0, the average would be $150,000 and the
payments would equal $300,000.  An amount equal to the average annual bonus (or
target bonus, as applicable), and the pro rata bonus for the year of
termination, if any, payable under Section 6(a) shall be paid to the Executive
within sixty (60) days following the end of the fiscal year in which such
termination occurs and an amount equal to the

 

6

--------------------------------------------------------------------------------


 

average annual bonus, if any (or target bonus, as applicable) shall be paid to
the Executive within ten (10) days after the end of the Restricted Period; and

 

(iv)                              vesting as of the last day of his employment
in any unvested portion of any option and restricted stock previously granted to
the Executive by the Company.

 

None of the benefits described in this Section 6(c) (the “Severance Payments”)
will be payable unless the Executive has signed a general release (attached
hereto as Exhibit A) within forty five (45) days of date of termination, which
has (and not until it has) become irrevocable, satisfactory to the Company in
the reasonable exercise of its discretion, releasing the Company, its
affiliates, and their Directors, officers and employees, from any and all claims
or potential claims arising from or related to the Executive’s employment or
termination of employment.  The Severance Payments shall commence on the
Company’s first regular payroll date occurring on or after the sixtieth (60th)
date following the date of termination (the “First Payroll Date”), with amounts
otherwise payable under the Company’s normal payroll procedures prior to the
First Payroll Date to be paid in lump sum on the First Payroll Date without
interest thereon.

 

For purposes of Section 6(c)(ii), the “Tax Indemnity Payment” shall equal the
aggregate amount of additional payments necessary to deliver to the Executive
the Monthly Premium amount in full on a net after-tax basis with the amount of
each such Tax Indemnity Payment to be based upon the Tax Rate in effect when the
corresponding Monthly Premium amount is paid.  For the purposes of the
foregoing, “Tax Rate” means the Executive’s current tax rate based upon the
combined federal and state and local income, earnings, Medicare and any other
tax rates applicable to the Executive, all at the highest marginal rates of
taxation in the county and state of the Executive’s residence on the date of
determination, net of the reduction in federal income taxes which could be
obtained by deduction of such state and local taxes.

 

(d)                                 Termination In the Event of Death,
Disability or Retirement.  In the event of a termination of employment due to
death, disability or Retirement, the Executive shall be entitled to receive the
items referenced in Section 6(a) (except, in the case of a termination due to
Retirement, any bonus or incentive compensation, as to which a pro rata amount
shall be paid only to the extent performance goals for the calendar year of
termination are achieved and which amount, if any, shall be paid to the
Executive within sixty (60) days following the end of the fiscal year in which
such termination occurs).

 

(i)                                     If the Executive’s employment terminates
because of his death, any unvested portion of any option and restricted stock
previously granted to the Executive by the Company shall become fully vested as
of the date of his death.  In addition, the Executive’s estate shall be entitled
to receive a

 

7

--------------------------------------------------------------------------------


 

pro-rata share of any performance bonus to which he otherwise would have been
entitled for the fiscal year in which his death occurs.

 

(ii)                                  In the event the Executive’s employment
terminates due to his Disability, he shall be entitled to receive his Base
Salary through the effective date of termination.  In addition, as of the
effective date of the termination notice specified in Section 5(d), the
Executive shall vest in any unvested portion of any option and restricted stock
previously granted to the Executive by the Company and the Executive shall be
entitled to receive a pro-rata share of any performance bonus to which he
otherwise would have been entitled for the fiscal year in which his disability
occurs.

 

(iii)                               In the event the Executive’s employment
terminates due to his Retirement, any unvested portion of any option and
restricted stock previously granted to the Executive by the Company shall become
fully vested as of the date of his termination.

 

7.                                      Confidentiality

 

(a)                                 Definition of Proprietary Information.  The
Executive acknowledges that he may be furnished or may otherwise receive or have
access to confidential information which relates to the Company’s past, present
or future business activities, strategies, services or products, research and
development; financial analysis and data; improvements, inventions, processes,
techniques, designs or other technical data; profit margins and other financial
information; fee arrangements; compilations for marketing or development;
confidential personnel and payroll information; or other information regarding
administrative, management, or financial activities of the Company, or of a
third party which provided proprietary information to the Company on a
confidential basis.  All such information, including in any electronic form, and
including any materials or documents containing such information, shall be
considered by the Company and the Executive as proprietary and confidential (the
“Proprietary Information”).

 

(b)                                 Exclusions.  Notwithstanding the foregoing,
Proprietary Information shall not include information in the public domain not
as a result of a breach of any duty by the Executive or any other person.

 

(c)                                  Obligations.  Both during and after the
Employment Period, the Executive agrees to preserve and protect the
confidentiality of the Proprietary Information and all physical forms thereof,
whether disclosed to him before this Agreement is signed or afterward.  In
addition, the Executive shall not (i) disclose or disseminate the Proprietary
Information to any third party, including employees of the Company (or its
affiliates) without a legitimate business need to know during the Employment
Period; (ii) remove the Proprietary Information from the Company’s premises
without a valid business purpose; or (iii) use the Proprietary Information for
his own benefit or for the benefit of any third party.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Return of Proprietary Information.  The
Executive acknowledges and agrees that all the Proprietary Information used or
generated during the course of working for the Company is the property of the
Company.  The Executive agrees to deliver to the Company all documents and other
tangibles containing the Proprietary Information at any time upon request by the
Company’s Board of Directors during his employment and immediately upon
termination of his employment.

 

8.                                      Noncompetition

 

(a)                                 Restriction on Competition.  For the period
of the Executive’s employment with the Company and for twelve (12) months
following the expiration or termination of the Executive’s employment by the
Company (the “Restricted Period”), the Executive agrees not to engage, directly
or indirectly, as a manager, employee, consultant, partner, principal, agent,
representative, or in any other individual or representative capacity in any
material business that the Company conducts as of the date of the Executive’s
termination of employment, including but not limited to the multifamily finance
business, where material is defined as fifteen (15) percent of the gross
revenues of the Company based on the most recent quarterly earnings.  Executive
further agrees that for the period of the Executive’s employment with the
Company and for the Restricted Period, the Executive will not engage, directly
or indirectly, as an owner, director, trustee, member, stockholder, or in any
other corporate capacity in any material business that the Company conducts as
of the date of the Executive’s termination of employment.  Notwithstanding the
foregoing, the Executive shall not be deemed to have violated this
Section 8(a) solely (i) by reason of his passive ownership of 1% or less of the
outstanding stock of any publicly traded corporation or other entity, (ii) by
providing legal, accounting or audit services as an employee or partner of a
professional services organization or (iii) by providing services to any
investment banking or other institution that do not relate to any material
business that the Company conducts as of the date of the Executive’s termination
of employment.

 

(b)                                 Non-Solicitation of Clients.  During the
Restricted Period, the Executive agrees not to solicit, directly or indirectly,
on his own behalf or on behalf of any other person(s), any client of the Company
to whom the Company had provided services at any time during the Executive’s
employment with the Company in any line of business that the Company conducts as
of the date of the Executive’s termination of employment or that the Company is
actively soliciting, for the purpose of marketing or providing any service
competitive with any service then offered by the Company.

 

(c)                                  Non-Solicitation of Employees.  During the
Restricted Period, the Executive agrees that he will not, directly or
indirectly, hire or attempt to hire or cause any business, other than an
affiliate of the Company, to hire any person who is then or was at any time
during the preceding six (6) months an employee of the Company and who is at the
time of such hire or attempted hire, or was at the date of such

 

9

--------------------------------------------------------------------------------


 

employee’s separation from the Company a vice president, senior vice president
or executive vice president or other senior executive employee of the Company.

 

(d)                                 Acknowledgement.  The Executive acknowledges
that he will acquire much Proprietary Information concerning the past, present
and future business of the Company as the result of his employment, as well as
access to the relationships between the Company and its clients and employees. 
The Executive further acknowledges that the business of the Company is very
competitive and that competition by him in that business during his employment,
or after his employment terminates, would severely injure the Company.  The
Executive understands and agrees that the restrictions contained in this
Section 8 are reasonable and are required for the Company’s legitimate
protection, and do not unduly limit his ability to earn a livelihood.

 

(e)                                  Rights and Remedies upon Breach.  The
Executive acknowledges and agrees that any breach by him of any of the
provisions of Sections 7 and 8 (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy.  Therefore, if the Executive breaches, or threatens to commit a
breach of, any of the provisions of the Restrictive Covenants, the Company and
its affiliates, including the Company, shall have the following rights and
remedies, each of which rights and remedies shall be independent of the other
and severally enforceable, and all of which rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company and its affiliates, including the Company, under law or in equity
(including, without limitation, the recovery of damages):

 

(i)                                     The right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court of competent jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants; and

 

(ii)                                  The right and remedy to require the
Executive to account for and pay over to the Company and its affiliates all
compensation, profits, monies, accruals, increments or other benefits
(collectively, “Benefits”) derived or received by him as the result of any
transactions constituting a breach of the Restrictive Covenants, and the
Executive shall account for and pay over such Benefits to the Company and, if
applicable, its affected affiliates.

 

(f)                                   Without limiting Section 13(j), if any
court or other decision-maker of competent jurisdiction determines that any of
the Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such

 

10

--------------------------------------------------------------------------------


 

provision becomes enforceable and, in its reduced form, such provision shall
then be enforceable and shall be enforced.

 

9.                                      Executive Representation

 

The Executive represents and warrants to the Company that he is not now under
any obligation of a contractual or other nature to any person, business or other
entity which is inconsistent or in conflict with this Agreement or which would
prevent him from performing his obligations under this Agreement.

 

10.                               Mediation and Arbitration

 

(a)                                 Except as provided in Section 10(b) and
10(c), any disputes between the Company and the Executive in any way concerning
the Executive’s employment, the termination of his employment, this Agreement or
its enforcement shall be subject to mediation.  If the Company and the Executive
cannot agree upon a mediator, each shall select one name from a list of
mediators maintained by any bona fide dispute resolution provider or other
private mediator; the two selected shall then choose a third person who will
serve as the sole mediator. The first mediation session shall occur within forty
five (45) calendar days following the notice of a dispute.  If within sixty (60)
days of the first mediation session the claim is not resolved, either party may
request that the dispute be settled exclusively by arbitration in the state of
Maryland by a single arbitrator, selected in the same manner as the mediator, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association in effect at the time of submission to
arbitration.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  For purposes of entering any judgment upon an award
rendered by the arbitrators, any or all of the following courts have
jurisdiction:  (i) the United States District Court for the Fourth Circuit,
(ii) any of the courts of the State of Maryland, or (iii) any other court having
jurisdiction.  Any service of process or notice requirements in any such
proceeding shall be satisfied if the rules of such court relating thereto have
been substantially satisfied.  The Company and the Executive waive to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to such jurisdiction and any defense of inconvenient forum.  A
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each party shall bear its or his costs and expenses arising in connection with
any arbitration proceeding.

 

(b)                                 Notwithstanding the foregoing, the Company,
in its sole discretion, may bring an action in any court of competent
jurisdiction to seek injunctive relief and such other relief as the Company
shall elect to enforce the Restrictive Covenants.  If the courts of any one or
more of such jurisdictions hold the Restrictive Covenants wholly unenforceable
by reason of breadth of scope or otherwise it is the intention of the Company
and the Executive that such determination not bar or in any way

 

11

--------------------------------------------------------------------------------


 

affect the Company’s right, or the right of any of its affiliates, to the relief
provided in Section 8(e) above in the courts of any other jurisdiction within
the geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata.  The parties hereby agree to waive any right to a
trial by jury for any and all disputes hereunder (whether or not relating to the
Restrictive Covenants).

 

(c)                                  Notwithstanding the foregoing, the Company
or the Executive may bring an action in any court of competent jurisdiction to
resolve any dispute under or seek the enforcement of Section 6.

 

11.                               Section 409A.

 

To the extent the Executive would be subject to the additional twenty (20)
percent tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and
preserve to the maximum extent possible the original intent and economic benefit
to the Executive and the Company, and the parties shall promptly execute any
amendment reasonably necessary to implement this Section 11.

 

(a)                                 For purposes of Section 409A, the
Executive’s right to receive installment payments pursuant to this Agreement
including, without limitation, each severance payment and health insurance
payment shall be treated as a right to receive a series of separate and distinct
payments.

 

(b)                                 The Executive will be deemed to have a date
of termination for purposes of determining the timing of any payments or
benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A

 

(c)                                  Notwithstanding any other provision of this
Agreement to the contrary, if at the time of the Executive’s separation from
service, (i) the Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time), and (ii) the Company makes a good faith determination that
an amount payable on account of such separation from service to the Executive
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six (6) month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A (the “Delay Period”), then the Company will not pay such amount on
the otherwise scheduled payment date but will instead pay it in a lump sum on
the first business day after such six (6) month period (or upon the Executive’s
death, if earlier), together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in the

 

12

--------------------------------------------------------------------------------


 

Wall Street Journal) in effect as of the dates the payments should otherwise
have been provided.   To the extent that any benefits to be provided during the
Delay Period are considered deferred compensation under Section 409A provided on
account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A, the Executive shall pay the cost of such benefit
during the Delay Period, and the Company shall reimburse the Executive, to the
extent that such costs would otherwise have been paid by the Company or to the
extent that such benefits would otherwise have been provided by the Company at
no cost to the Executive, the Company’s share of the cost of such benefits upon
expiration of the Delay Period, and any remaining benefits shall be reimbursed
or provided by the Company in accordance with the procedures specified herein.

 

(d)                                 (A) Any amount that the Executive is
entitled to be reimbursed under this Agreement will be reimbursed to the
Executive as promptly as practical and in any event not later than the last day
of the calendar year after the calendar year in which the expenses are incurred,
(B) any right to reimbursement or in kind benefits will not be subject to
liquidation or exchange for another benefit, and (C) the amount of the expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year.

 

(e)                                  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

12.                               Clawback Policies

 

The Executive is subject to any recoupment or clawback policies that the Company
may implement or maintain at any time regarding incentive-based compensation,
which is granted or awarded to Executive on or after the date of this
Agreement.  Such policies may include the right to recover incentive-based
compensation (including stock options awarded as compensation) awarded or
received during the three-year period preceding the date on which the Company is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under federal securities laws.  The
Executive agrees to amend any awards and agreements entered into on or after the
date of this Agreement as the Company may request to reasonably implement to
policies.

 

13.                               Miscellaneous

 

(a)                                 Notices.  All notices required or permitted
under this Agreement shall be in writing and shall be deemed effective (i) upon
personal delivery, (ii) upon deposit with the United States Postal Service, by
registered or certified mail, postage prepaid, or (iii) in the case of facsimile
transmission or delivery by nationally recognized overnight delivery service,
when received, addressed as follows:

 

13

--------------------------------------------------------------------------------


 

(b)                                 If to the Company or the Company, to:

 

Walker & Dunlop, Inc.

7501 Wisconsin Avenue

Suite 1200

Bethesda, MD 20814

Attention: William M. Walker

Fax: (301) 634-2149

 

(i)                                     If to the Executive, to:

 

Stephen P. Theobald

Address on file with the Company

 

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.

 

(c)                                  Pronouns.  Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa.

 

(d)                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral, relating to the subject
matter of this Agreement.

 

(e)                                  Amendment.  This Agreement may be amended
or modified only by a written instrument executed by both the Company and the
Executive, which amendment or modification is consented to by the Company.

 

(f)                                   Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Maryland, without regard to its conflicts of laws principles.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any entity with which or into which
the Company or the Company may be merged or which may succeed to its assets or
business or any entity to which the Company or the Company may assign its rights
and obligations under this Agreement; provided, however, that the obligations of
the Executive are personal and shall not be assigned or delegated by him.

 

(h)                                 Waiver.  No delays or omission by the
Company, the Company or the Executive in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent by the Company shall not be effective unless consented to by the
Company.  A waiver or consent given by the Company or the

 

14

--------------------------------------------------------------------------------


 

Executive on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.

 

(i)                                     Captions.  The captions appearing in
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

 

(j)                                    Severability.  In case any provision of
this Agreement shall be held by a court or arbitrator with jurisdiction over the
parties to this Agreement to be invalid, illegal or otherwise unenforceable,
such provision shall be restated to reflect as nearly as possible the original
intentions of the parties in accordance with applicable law, and the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

 

(k)                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

WALKER & DUNLOP, INC.

 

 

 

By:

/s/William M. Walker

 

Name:

William M. Walker

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

Stephen P. Theobald

 

 

 

 

 

/s/ Stephen P. Theobald

 

--------------------------------------------------------------------------------


 

Exhibit A

 

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as of
[                        ] (the “Effective Date”), by Stephen P. Theobald
(“Executive”) in consideration of severance pay (the “Severance Payment”)
provided to Executive by Walker & Dunlop, Inc., a Maryland corporation (the
“Company”), pursuant to the Employment Agreement by and between the Company and
Executive (the “Employment Agreement”).

 

1.                                      Waiver and Release.  Subject to the last
sentence of the first paragraph of this Section 1, Executive, on his own behalf
and on behalf of his heirs, executors, administrators, attorneys and assigns,
hereby unconditionally and irrevocably releases, waives and forever discharges
the Company and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, Directors, owners, members, shareholders, officers,
agents, and employees of the Company and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his signing of this
Release, concerning his employment or separation from employment.  Subject to
the last sentence of the first paragraph of this Section 1, this Release
includes, but is not limited to, any payments, benefits or damages arising under
any federal law (including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, Executive
Order 11246, the Family and Medical Leave Act, and the Worker Adjustment and
Retraining Notification Act, each as amended, and all other employment
discrimination laws whatsoever as may be created or amended from time to time);
any claim arising under any state or local laws, ordinances or regulations
(including, but not limited to, any state or local laws, ordinances or
regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.  Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement, or
(b) under any restricted stock agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive or indemnification under the Articles of
Incorporation, Bylaws or other governing instruments of the Company .

 

Executive understands that by signing this Release, he is not waiving any claims
or administrative charges which cannot be waived by law.  He is waiving,
however, any right to monetary recovery or individual relief should any federal,
state or local agency (including the Equal Employment Opportunity Commission)
pursue any claim on his behalf

 

--------------------------------------------------------------------------------


 

arising out of or related to his employment with and/or separation from
employment with the Company.

 

Executive further agrees without any reservation whatsoever, never to sue the
Employer or become a party to a lawsuit on the basis of any and all claims of
any type lawfully and validly released in this Release.

 

2.                                      Acknowledgments.  Executive is signing
this Release knowingly and voluntarily.  He acknowledges that:

 

(a)                                 He is hereby advised in writing to consult
an attorney before signing this Release;

 

(b)                                 He has relied solely on his own judgment
and/or that of his attorney regarding the consideration for and the terms of
this Release and is signing this Release knowingly and voluntarily of his own
free will;

 

(c)                                  He is not entitled to the Severance Payment
unless he agrees to and honors the terms of this Release;

 

(d)                                 He has been given at least twenty-one (21)
calendar days to consider this Release, or he expressly waives his right to have
at least twenty-one (21) days to consider this Release;

 

(e)                                  He may revoke this Release within seven
(7) calendar days after signing it by submitting a written notice of revocation
to the Employer.  He further understands that this Release is not effective or
enforceable until after the seven (7) day period of revocation has expired
without revocation, and that if he revokes this Release within the seven (7) day
revocation period, he will not receive the Severance Payment;

 

(f)                                   He has read and understands the Release
and further understands that, subject to the limitations contained herein, it
includes a general release of any and all known and unknown, foreseen or
unforeseen claims presently asserted or otherwise arising through the date of
his signing of this Release that he may have against the Employer; and

 

(g)                                  No statements made or conduct by the
Employer has in any way coerced or unduly influenced him to execute this
Release.

 

--------------------------------------------------------------------------------


 

3.                                      No Admission of Liability.  This Release
does not constitute an admission of liability or wrongdoing on the part of the
Employer, the Employer does not admit there has been any wrongdoing whatsoever
against the Executive, and the Employer expressly denies that any wrongdoing has
occurred.

 

4.                                      Entire Agreement.  There are no other
agreements of any nature between the Employer and Executive with respect to the
matters discussed in this Release, except as expressly stated herein, and in
signing this Release, Executive is not relying on any agreements or
representations, except those expressly contained in this Release.

 

5.                                      Execution.  It is not necessary that the
Employer sign this Release following Executive’s full and complete execution of
it for it to become fully effective and enforceable.

 

6.                                      Severability.  If any provision of this
Release is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Release shall continue in full force and effect.

 

7.                                      Governing Law.  This Release shall be
governed by the laws of the State of Maryland, excluding the choice of law
rules thereof.

 

8.                                      Headings.  Section and subsection
headings contained in this Release are inserted for the convenience of reference
only.  Section and subsection headings shall not be deemed to be a part of this
Release for any purpose, and they shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

 

EXECUTIVE:

 

 

 

 

 

Stephen P. Theobald

 

--------------------------------------------------------------------------------